                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


MARK FLYNN, WILLIAM HOWELL,                       §
WILLIAM RYAN MOORE,                               §
                                                  §                SA-19-CV-00867-JKP
                    Plaintiffs,                   §
                                                  §
vs.                                               §
                                                  §
SANCHEZ OIL & GAS CORPORATION,                    §
                                                  §
                    Defendant.                    §



                                              ORDER

         Before the Court in the above-styled cause of action is the parties’ Emergency Joint

Motion for an Extension of Case Deadlines [#31]. By their motion, the parties ask the Court for

a second extension of the deadlines for the parties to submit revised scheduling

recommendations and for Defendant to respond to Plaintiff’s motion for conditional certification,

to respond to Plaintiff’s discovery requests, and to present objections to the undersigned’s report

and recommendation. The Court will grant the motion.

         IT IS THEREFORE ORDERED that the parties’ Emergency Joint Motion for an

Extension of Case Deadlines [#31] is GRANTED.

         IT IS FURTHER ORDERED that the following deadlines are extended as follows:

      1. The Parties shall file revised scheduling recommendations on or before January 23,
         2020.

      2. Defendant shall respond to Plaintiff’s Motion for Conditional Certification [#18] on or
         before January 30, 2020.

      3. Defendant shall file its Objections to the Magistrate’s Order on Defendant’s Motion to
         Compel Arbitration [#27] on or before January 30, 2020.



                                                  1
4. Defendant shall respond to Plaintiff’s First Set of Discovery on or before February 3,
   2020.

   IT IS SO ORDERED.

   SIGNED this 2nd day of January, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
